DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
In response to Office action mailed 10/23/2020, Applicants filed an after final response filed 12/22/2020.
Claim(s) 1-18 are pending examination.

Response to Arguments
Applicant’s arguments, see pages 6-14, filed 12/22/2020, with respect to claims 1-18 have been fully considered and are persuasive.  Claims 1-18 are allowed.

Reasons for Allowance
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is allowed, because the prior art of record, either singularly or in combination, does not disclose or suggest, in combination with the other claimed elements in claim 1, depositing a perovskite layer over a substrate, wherein the perovskite layer comprises a mixed halide perovskite having a crystal structure and characterized by surface vacancies, wherein the mixed halide perovskite is formed from a perovskite precursor composition including a light sensitive alkyl halide having 1 to 20 carbons and a halide species; adding the light sensitive alkyl halide to the perovskite layer; and after depositing the perovskite layer, delivering the halide species into one or more of the surface vacancies by exposing the perovskite layer to 1-10 pulses of intense pulsed light, the intense pulsed light comprising wavelengths in a range from 150 nm to 1000 nm including UV wavelengths and non-UV wavelengths within said range, an energy density of about 1 J/cm2 to about 35 J/cm2, and each pulse having a duration of about 1 microsecond to about 5 milliseconds.
Claims 2-8 are allowed, because they depend from the allowed claim 1.  
Independent claim 9 is allowed, because the prior art of record, either singularly or in combination, does not disclose or suggest, in combination with the other claimed elements in claim 9, depositing a perovskite layer over a substrate, wherein the perovskite layer comprises a mixed halide perovskite having a crystal structure and characterized by surface vacancies, wherein the mixed halide perovskite is formed from a perovskite precursor composition including a light sensitive alkyl halide, and wherein the alkyl halide comprises 1 to 20 carbons and a halide species chosen from the group chlorine, bromine, and iodine; adding the light sensitive alkyl halide to the perovskite layer; and after depositing the perovskite layer, delivering the halide species into one or more of the surface vacancies by exposing the perovskite layer to 1-10 pulses of intense pulsed light, the intense pulsed light comprising wavelengths in a range from 150 nm to 1000 nm including UV wavelengths and non-UV wavelengths within said range, an energy density of about 1 J/cm2 to about 35 J/cm2, and each pulse having a duration of about 1 microsecond to about 5 milliseconds.
Claims 10-12 are allowed, because they depend from the allowed claim 9.  
Independent claim 13 is allowed, because the prior art of record, either singularly or in combination, does not disclose or suggest, in combination with the other claimed elements in claim 13, depositing a perovskite layer over a substrate having an electron transport layer, wherein the perovskite layer comprises a mixed halide perovskite having a crystal structure and characterized by surface vacancies, wherein the mixed halide perovskite is formed from a perovskite precursor composition including a light sensitive alkyl halide having 1 to 20 carbons and a halide species; adding the light sensitive alkyl halide to the perovskite layer; and after depositing the perovskite layer, delivering the halide species into one or more of the surface vacancies by exposing the perovskite layer to at least one pulse of intense pulsed light comprising wavelengths in a range from 150 nm to 1000 nm, and each pulse having an energy density of about 1 J/cm2 to about 35 J/cm2.
Claims 14-18 are allowed, because it depends from the allowed claim 13.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina A Sylvia whose telephone number is (571)272-7474.  The examiner can normally be reached on 8am-4pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Feliciano-Ramos can be reached on 5712727925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. S./
Examiner, Art Unit 2895



/KYOUNG LEE/Primary Examiner, Art Unit 2895